Citation Nr: 0526166	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 18, 2002, for 
a grant of a total rating for individual unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from October 1990 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA) which, 
inter alia, granted the veteran's claim for a total rating 
for individual unemployability due to service-connected 
disabilities (TDIU), effective June 18, 2002.  The veteran 
appeals the rating decision and seeks an earlier effective 
date for the TDIU award.  

The agency of original jurisdiction in this appeal is the 
Detroit, Michigan, VA Regional Office (RO).

The issue of entitlement to an effective date prior to June 
18, 2002, for a grant of a TDIU under the provisions of 
38 C.F.R. § 4.16(b) (2004) is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
only service-connected disability, residuals of a gunshot 
wound on February 5, 1997. 

2.  The medical evidence of record shows that the veteran was 
unable to maintain or retain employment due to 
service-connected disorder in March 1997.

3.  In a June 1997 rating decision, residuals of a gunshot 
wound to the left buttock with pelvic fracture were rated as 
20 percent disabling, and the neurological aspects of the 
service-connected gunshot wound was awarded a separate 20 
percent evaluation.  The combined evaluation was 40 percent 
for the veteran's two service-connected disabilities.   

4.  The veteran has a pending claim for a TDIU since February 
5, 1997.


5.  The veteran filed a claim for an increased rating for his 
two service-connected disabilities in June 2002.  

6.  In April 2001, the medical evidence of record showed that 
the veteran was unable to maintain employment due to his 
service-connected disabilities.
 
7.  A rating decision dated in August 2002, increased the 
disability evaluation to 50 percent for the service-connected 
residuals of a gunshot wound of the left buttock, with pelvic 
fracture and spinal involvement, and increased the disability 
evaluation to 80 percent for the service-connected 
neurological deficit of the left lower extremity, both 
effective from June 18, 2002, resulting in a combined 
evaluation of 90 percent.  

8.  A formal claim for TDIU was received in September 2002.


CONCLUSIONS OF LAW

1.  There is no basis under 38 C.F.R. § 4.16(a) in the present 
case for granting an effective date prior to June 18, 2002 for 
the current TDIU award.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16(a) (2004).

2.  The criteria under the provisions of 4.16(b) for 
consideration of an effective date for TDIU prior to June 18, 
2002, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an effective date prior to June 
18, 2002, for a grant of TDIU, the United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced even by failure to provide him a VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  To the extent that 
this issue applies only to the provisions of 38 C.F.R. 
§ 4.16(a), the Board finds that the veteran was provided in 
this case with the necessary notice and assistance with 
compliance with the VCAA.  In light of the foregoing, and in 
view of the determination of this appellate decision, the 
Board finds that no further notice or assistance to the 
veteran is required with respect to the narrow application of 
38 C.F.R. § 4.16(a) to the issue on appeal.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).

The veteran's service medical records show that during active 
duty in 1993 he sustained a gunshot wound to his left lower 
back during.  The history of his claim shows that he filed 
for VA compensation for residuals of a gunshot wound 
immediately after his discharge from active duty in August 
1993.  Service connection and a 20 percent evaluation for 
residuals, status post gunshot wound of the left low back and 
pelvis resulting in reflex sympathetic dystrophy of the left 
lower extremity was granted in rating decisions dated in 
January 1994 and December 1994.

On February 5, 1997, VA received the veteran's claim for a 
rating increase for his service-connected disabilities.  
Pursuant to his claim, the veteran was examined by VA in 
March 1997, in which the examining physician opined that the 
veteran was 100 percent unemployable due to pain related his 
service-connected disabilities.  Thereafter, the RO 
determined in a June 1997 rating decision that his residuals 
of a gunshot wound to the left buttock with pelvic fracture 
did not warrant a rating increased above 20 percent.  The 
decision separated the neurological aspects of the disability 
and awarded a 20 percent evaluation for neurological deficit 
of the left lower extremity.  A combined evaluation of 40 
percent was obtained from the two service-connected 
disabilities.  The issue of entitlement to a TDIU was not 
addressed at all in the rating decision.  The veteran was 
notified of this determination and his appellate rights in 
correspondence dated in June 1997.  However, the claims 
folder indicates that he did not file a timely appeal of the 
rating decision and it became final in June 1998.  See 
38 U.S.C.A. § 7105 (West 2002).


Although the language presented in the veteran's increased 
rating claim of February 1997 does not contain any express 
statements referring to a claim for a TDIU, the United States 
Court of Appeals for the Federal Circuit has held that 

[o]nce a veteran submits evidence of a 
medical disability and makes a claim for 
the highest rating possible, and 
additionally submits evidence of 
unemployability, the 'identify the 
benefit sought' requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider a 
claim for a TDIU.  

Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, the Board finds that there was, in fact, an open 
and pending claim for a TDIU that was initiated on February 
5, 1997 with the veteran's claim for a rating increase for 
his service-connected disabilities that was subsequently 
augmented with medical evidence of his unemployability.

On June 18, 2002, the veteran filed a claim for a rating 
increase for his service-connected disabilities.  A VA 
examination was conducted in July 2002 and VA outpatient 
treatment records were reviewed.  A VA outpatient treatment 
record dated in April 2001, documented that the veteran was 
unable "to hold a job" due to his service-connected reflex 
sympathetic dystrophy of the left lower extremity.  In an 
August 2002 rating decision the RO granted an increased 
evaluation to 50 percent for residuals of a gunshot wound of 
the left buttock, with pelvic fracture and spinal 
involvement, effective from June 18, 2002.  In the same 
decision, the RO also granted an increased evaluation to 80 
percent for neurological deficit of the left lower extremity, 
effective from June 18, 2002.  This resulted in a combined 
evaluation of 90 percent for the veteran's service-connected 
disabilities.  The RO based its determinations on findings 
obtained on VA examination in July 2002 and VA outpatient 
treatment reports dated in April 2001, in which the treating 
physician commented that the veteran was "unable to hold a 
job because of reflex dystrophy."  

In a March 2003 rating decision, the RO granted the veteran a 
TDIU, effective June 18, 2002.  The RO based this allowance 
on its prior determination that the veteran's service-
connected disabilities met the rating requirements in 38 
C.F.R. § 4.16(a) to make him eligible for a TDIU as of June 
18, 2002.  

The veteran now contends that the medical evidence 
establishes that he was rendered unemployable by his service-
connected disabilities as early as February 1997, and that 
therefore his TDIU award should extend back to that date.  
Although the Board has found that there was a pending claim 
for a TDIU since February 5, 1997, an effective date prior to 
June 18, 2002 for a TDIU may not be allowed under the 
provisions of 38 C.F.R. § 4.16(a) because his service-
connected disabilities were not rated at the minimum 
evaluation required under this regulation to be eligible for 
a TDIU before June 18, 2002.  

A TDIU pursuant to 38 C.F.R. § 4.16(a) may be allowed where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

Prior to June 18, 2002, the two service-connected 
disabilities were each evaluated as 20 percent disabling and 
produced a combined rating of 40 percent.  This does not meet 
the minimum rating requirements to be eligible for a TDIU 
pursuant to the narrow application of 38 C.F.R. § 4.16(a).  
Accordingly, until the August 2002 rating decision, the 
veteran's service-connected disabilities were not rated at 
the minimum level required under 38 C.F.R. § 4.16(a) to meet 
the criteria for a TDIU.  

Nevertheless, a TDIU based upon 38 C.F.R. § 4.16(b) prior to 
June 18, 2002, needed to be considered as the veteran's 
claim for a TDIU was received on February 5, 1997.  See 
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400; see also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Under the 
provisions of 38 C.F.R. § 4.16(b), 


[i]t is the established policy of [VA] 
that all veterans who are unable to 
secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extraschedular consideration all cases of 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in [38 C.F.R. § 4.16(a)].  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

In the instant case, the RO's failure to consider the 
provisions of 38 C.F.R. § 4.16(b) for an effective date prior 
to June 18, 2002, was prejudicial to the veteran.  As the 
veteran's claim for a TDIU was received on February 5, 1997, 
and there is medical evidence of record of unemployability 
based upon the veteran's service-connected disabilities in 
March 1997, the RO erred in not submitting this issue to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  Therefore, the Board must 
remand the matter to the RO for adjudication of a claim for 
an effective date prior to June 18, 2002, for a TDIU pursuant 
to 38 C.F.R. § 4.16(b).  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

To the extent that the veteran claims entitlement to an 
effective date prior to June 18, 2002, for a grant of a TDIU 
pursuant to 38 C.F.R. § 4.16(a), and only to this extent, the 
appeal is denied.


REMAND

Although the Board has determined in the above decision that 
the veteran is not entitled to an effective date prior to 
June 18, 2002 for a grant of a TDIU under the narrow 
application of the provisions of 38 C.F.R. § 4.16(a), based 
on the evidence of record, the Board must remand the issue 
for entitlement to an effective date prior to June 18, 2002, 
for a TDIU pursuant to 38 C.F.R. § 4.16(b) to the RO to 
submit this issue to the Director, Compensation and Pension 
Service, for extraschedular consideration.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claim of entitlement to an 
effective date prior to June 18, 2002, 
for the grant of a TDIU under the 
provisions of 38 C.F.R. § 4.16(b) must 
be submitted to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration.  The RO must provide the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service with a full statement as to the 
veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment, 
and all other factors having a bearing 
on the issue.

2.  Thereafter, the RO should implement 
the determinations of the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service, 
if so warranted.  If the benefit sought 
on appeal is not awarded, the veteran 
and his representative must be provided 
with a Supplemental Statement of the 
Case and an appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


